Citation Nr: 1645039	
Decision Date: 11/04/16    Archive Date: 12/09/16

DOCKET NO.  13-24 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a head injury, and if so, whether the reopened claim should be granted. 

3.  Entitlement to service connection for emphysema.  

4.  Entitlement to a disability rating in excess of 10 percent for residuals of right hernioplasty, to include a tender scar.  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

Additionally, the Veteran was scheduled for a Board videoconference hearing in August 2016.  However, through his representative the Veteran indicated he wished to waive his hearing on the day it was to take place.  Since that time, the Veteran has not requested a new hearing, and therefore, his prior hearing request is deemed withdrawn.

The issues of whether new and material evidence has been presented to reopen claims for entitlement to service connection for shoulder and neck disabilities,   have been raised by the record in a January 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

Federal Outpatient Treatment Records

Initially the Board notes the Veteran has reported receiving treatment at the Decatur  and Atlanta VAMCs from 1987 to the present.  Relative to the Decatur VAMC, the Board notes the Veteran's representative submitted a request for these records on November 24, 2015.  In December 2015 the RO was provided records from this facility that dated from February to July 1995; however, there is no indication that additional records dating to 1987 do not exist.     

In relation to the Atlanta VAMC, the Veteran's representative also submitted a request for those records in November 2015.  In December 2015 the RO was provided records from this facility that dated from February 1995 to December 2000; however, there is also no indication that additional records from this facility dating to 1987 do not exist.     

In this regard, the Board notes that pursuant to M21-1 Part III, Subpart iii, Chapter 1, Section C.4.a, when relevant treatment is alleged at a VA facility, ROs must attempt to obtain the records, unless the RO concludes that it is reasonably certain the records do not exist.  This manual excerpt specifically instructs the ROs that when such records are not found in either CAPRI or the Advanced Web Image Viewer (AWIV), the RO must then determine whether the records exist, but are inaccessible through CAPRI or AWIV, or it is reasonably certain the records do not exist.  In order to effectuate this duty, the manual instructs the RO to initiate development to the VAMCs via a VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative Action.  If the records are found to be unavailable, the RO is instructed to prepare a formal finding of unavailability for the record, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  The record does not indicate the above procedures were followed, and as such, the Board finds this case requires additional development as the above-noted records, if available, may be relevant to the Veteran's claims.  

Service Treatment Records

Next, the Board notes that in a March 2014 VA Form 21-0820 Report of General Information, the Veteran reported he was assaulted by three petty officers, and received stitches at the Norfolk Navy Hospital in Virginia.  However, on several other occasions, the Veteran has reported he received treatment at the Newport Naval Hospital in Rhode Island.  In September 2015 the Veteran provided some of his STRs, which show treatment for a hernia at the Newport Naval Hospital in February and March 1970.  Unfortunately, these records do not contain treatment following his reported in-service assault.  The Veteran has indicated his assault took place sometime between October 1970 and January 1971, while he was convalescing following his hernia surgery.  However, to date the RO has not developed to obtain any and all sick call, morning reports, and outpatient treatment/clinical records from the above-noted military hospitals.  See M21-1, Part III, Subpart iii, Chapter 2, Section D.  Though there is a discrepancy as to where the Veteran received treatment following his reported assault, Norfolk or Newport Naval Medical Center, the RO has not initiated development to obtain these reports.  A review of the Veteran's official military personnel file appears to indicate the Veteran was attached to the U.S.S. Mississinewa during the time of the reported assault, and this ship was located in Boston, Massachusetts at that time.  As such, it appears any reports by the Veteran of treatment at the Norfolk Naval Medical Center may have been a miscommunication; however, this should be confirmed with the Veteran prior to initiating development.  M21-1, Part III, Subpart iii, Chapter 2, Section D states an M05 request is the proper request for any available sick call or morning reports.  A review of M21-1, Part III, Subpart iii, Chapter 2, Section D also indicates the information necessary to submit such request consists of the Veteran's name, organizational assignment, dates of treatment, and hospital if applicable.  The Board finds the Veteran's OMPF contains all the information necessary to conduct the required search of the PIES repository.  If proper M21 development does not produce these missing STRs, the RO should inform the Veteran, and prepare a formal finding of unavailability for the record.  

Manlincon Issues

By way of a February 2014 rating decision, the RO denied service connection for emphysema, entitlement to a TDIU rating, and entitlement to a rating in excess of 10 percent for a right inguinal hernioplasty.  The Veteran was notified of the decision the same month.  Thereafter, on February 27, 2014, the Veteran's representative submitted a notice of disagreement as to all issues adjudicated in the above-noted rating decision.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notice of disagreement.  As such, the matter must be remanded for the originating agency to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO or the AMC should request from the National Personnel Record Center (NPRC), or other appropriate source, the Veteran's complete service treatment records (STRs), to specifically include a PIES M05 request, to determine whether the following additional service records are available:  

a. Any sick/morning reports from the Newport Naval Medical Center, or Norfolk Naval Medical Center if indicated, which show treatment for the Veteran's injuries sustained after his reported in-service assault; 

b. Any outpatient service records from the Newport Naval Medical Center, or Norfolk Naval Medical Center if indicated, which show treatment for the Veteran's injuries sustained after his reported in-service assault; or 

c. Any other clinical records from the Newport Naval Medical Center, or Norfolk Naval Medical Center if indicated, which show treatment for the Veteran's injuries sustained after his reported in-service assault or otherwise mention the Veteran.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2016).  

3. The RO or the AMC must also request the Veteran's medical records dated from January 1987 to February 1995 from the Decatur and Atlanta VA Medical Centers.
 
Efforts to obtain the foregoing records must also continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2016).  

4. Then, an SOC on the issues of entitlement to service connection for emphysema, entitlement to a TDIU rating, and entitlement to a disability rating in excess of 10 percent for right inguinal hernioplasty should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board.

5. The RO or the AMC should then undertake any other development it determines to be warranted.

6. Thereafter, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Then, if indicated, the case should be returned to the Board for further appellate action.



By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






